Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6, drawn to a sheet folding apparatus, classified in B31F 1/0045.
II. Claims 7-15, drawn to a sheet folding apparatus with feed roller, classified in B65H 
III. Claims 16-19, drawn to a sheet folding apparatus with push member, classified in B65H.
The inventions are independent or distinct, each from the other because:
Inventions Groups I-III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions as suggested and claimed by each of Groups I-III do not require nor claim the particular of the other group.  For example, Groups I & II do not require to have a folding apparatus with a push member to push the first folding position of the sheet, which is disclosed by Group III.  Further, Group I, does not require to have a folding apparatus with the use of feed roller, while having the folding roller to be positioned downstream of the feed roller, which is a critical features of Group II.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a 
Each group is referring to different and unrelated inventions as set forth above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.


This application contains claims directed to the following patentably distinct species.
In case applicant elect Group I, a further species election is required:

Species II: claim 3 (adjustment section with drive section makes a velocity at which one roller in the transport roller pair rotates in a transport direction lower than a velocity at which the other roller rotates);
Species III: claim 4 (adjustment section with drive section halts one roller in the transport roller pair, and rotates the other roller in a transport direction;
Species IV: claim 6 (adjustment section adjusts so that the one end of the sheet and the first folding position overlap each other).

In case applicant elect Group II, a further species election is required:
Species V: claim 8 (having a folding roller decreases a distance between the front end of the folded sheet and the first folding position);
Species VI: claim 9 (a folding roller pair shifts the front end portion of the sheet to adjust a position of the sheet front end with respect to the first folding position of the sheet);
Species VII: claim 15 (a folding roller pair is driven to shift the sheet front end portion).

Further, applicant required to elect from the figure species as pointed out to below and point out to the claims by numbers, of which related to the elected figure.
Figs. 4A & 4B (fold enhancing device);
Figs. 8A-8D (Z-fold operation);
Figs. 12A-12C (alignment processing);
Figs. 16A-16C (another alignment processing);


The species are independent or distinct because each species is referring to different embodiment of the invention as set forth above.  For example, Species I-IV referring to different embodiments of the adjustment section, while Species V-VII, referring to different embodiments of the folding roller. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and/or 7 generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  each species requires different searching area and considerations.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470. The examiner can normally be reached Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMEH TAWFIK/Primary Examiner, Art Unit 3731